PER CURIAM.
This is an appeal by the plaintiff from a judgment .entered by the circuit court in and for Jerauld county on the 19th day of Ofctober, 1929, andi from an order entered October 17, 1930, denying plaintiff’s motion for a new trial. The notice of appeal was served on or about the 17th day of October, A. D. 1930, and certified copy thereof filed in the office of the clerk of this court on the 20th day of October, 1930. The time for serving and filing appellant’s brief has been extended by stipulation from time to time until the 25th day of January, 1931, since which date not steps have been taken in the prosecution of this appeal.
Therefore, pursuant to rule 5 of this court, the said appeal is deemed to be abandoned, and the judgment and order appealed from are affirmed.